Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I shown in Figure 1D, 1E 
Species II shown in Figure 1F
Species III shown in Figure 2A
Species IV shown in Figure 3G
Species V shown in Figure 3H
Species VI shown in Figure 3I
Species VII shown in Figure 3J
Species VIII shown in Figure 4A
Species IX shown in Figure 4B
Species X shown in Figure 4C
Species XI shown in Figure 4D
Species XII shown in Figure 4E
Species XIII shown in Figure 4F
Species XIV shown in Figure 5A
Species XV shown in Figure 5B
Species XVI shown in Figure 6. 
The following Species are not part of the restriction due to these species do not have pressure balancing or a pressure balancing line that is required in both independent claims and these species are shown in the following Figures (where each Figure could be a separate species):  Figure 1A (in Description of Figures discloses ”no use of chambers for pressure balancing”), Figure 1B (in Description of Figures discloses ”no pressure balancing), Figure 1C (in Description of Figures discloses ”no pressure balancing), Figure 3A, Figure 3B (in Description of Figures discloses ”no pressure balancing), Figure 3C (in Description of Figures discloses ”no pressure balancing), Figure 3D (in Description of Figures discloses ”no pressure balancing), Figure 3E (in Description of Figures discloses ”no pressure balancing), Figure 3F (in Description of Figures discloses ”no pressure balancing), and Figures 5C-5E disclose different magnetic couplings (magnetic couplings are not claimed, as well as, these figures do not show pressure balancing line as required by the claims).  In the event that there is a pressure balancing line and the applicant desires these species, please list out where it is discussed in the specification and/or shown in the Figures.  The species are independent or distinct because the inventions have different configurations with different elements and connectivity between the elements in the system (see the Figures and the explanation in the specification for specific details of each Species, some distinctness between species include the following (this list may not be all inclusive, where the specific Figures shows the different configurations): valving, separators, the different end connection of the pressure balancing line, the components in the system (such as having gearing, pumps heat exchangers), location of the seals, dual compressor/expander system, and/or pressure regulators).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic, since as stated above, there are species that are not part of the restriction, since these other species do not contain the pressure balancing line and therefore, have been excluded from the restriction due to no claims read on the species shown in Figures Figure 1A, Figure 1B, Figure 1C, Figure 3A, Figure 3B, Figure 3C, Figure 3D, Figure 3E, Figure 3F, and Figures 5C-5E.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions require a different field of search (e.g., searching different electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.. In addition, these species are not obvious variants of each other based on the current record.  The Examiner would like to note that if a generic claim is found allowable, the dependent claims that are withdrawn would be eligible for rejoinder at the time of allowance if they properly depend from a generic claim.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746